Citation Nr: 0808424	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

(The issue of whether the reduction of the veteran's VA 
pension benefits based upon countable income was proper is 
the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
September 30, 1971 to May 30, 1974, which was characterized 
as honorable.  He also had a period of active service from 
May 31, 1974 to October 4, 1974, from which he was discharged 
under other than honorable (OTH) conditions.  By a December 
2002 administrative decision, the RO determined that this OTH 
discharge precluded the veteran from VA benefits based on 
that period of service, other than health care under 38 
U.S.C.A. Chapter 17.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 and October 2005 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the pendency of this appeal, the veteran requested to 
appear at a hearing at the RO.  A hearing was scheduled to be 
held in April 2007.  See VA letter dated in February 2007.  
The veteran failed to appear.  Thus, no additional action in 
this regard is needed.


FINDINGS OF FACT

1.  The competent and credible medical evidence indicates 
that the veteran's hepatitis C was contracted as a result of 
extensive intravenous (IV) drug use, and is not otherwise 
causally related to his period of active military service.

2.  Private clinical reports indicate the veteran received 
regular psychiatric treatment for PTSD symptoms, per his 
history.

3.  The evidentiary record shows the veteran served in 
Thailand during the Vietnam era and was not engaged in combat 
with the enemy.

4.  His claimed in-service stressful experiences have not 
been corroborated by service records, or other credible 
supporting evidence, and he has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such in-service stressful experiences.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
105(a), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2007).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


1.  hepatitis C

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine abuse, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
percutaneous exposures such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  See Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (Nov. 30, 
1998).

The veteran asserts that he contracted hepatitis C while in 
service.  In various statements in support of his claim, he 
reported that he served as a medic and was exposed daily to 
significant amounts of blood and accidental needle sticks.  
He also acknowledged IV drug use indicating that he left 
Thailand with a heroin addiction.  Most recently he has 
asserted that he was exposed to hepatitis C through 
vaccinations given during service.  

Service personnel records note the veteran did serve as a 
medic, and the foregoing risk factors reported by him are 
certainly plausible given the duty requirements of a medic, 
but none of the situations the veteran describes are 
documented in service medical records (SMRs) and there is no 
medical evidence that hepatitis C manifested during service.  
SMRs likewise do not show any reported consequences from 
routine inoculations and at his service entrance and 
separation examinations, the examiners noted scars, but no 
tattoos.  Although these records do show the veteran was 
briefly treated for an episode of viral hepatitis in January 
1974, he denied any known exposure to hepatitis, receipt of 
blood products, or IV drug use.  His liver function tests 
were normal and he was discharged for follow-up in the 
outpatient clinic with no medications.  The diagnosis was 
viral hepatitis, HAA (hepatitis associated antigen) negative. 

Post service records show that in September 1975 the veteran 
was hospitalized for symptoms of infectious hepatitis after 
exposure to friends who had developed it.  It was determined 
that he could convalesce at home and he was discharged on an 
outpatient basis and given a prescription for therapeutic 
vitamins.  There was no reference to symptoms associated with 
what is now known as hepatitis C.  

The first pertinent post-service evidence is contained in 
private treatment reports dated in 1991, which indicate the 
veteran had an extensive history of IV drug.  At that time he 
had been hospitalized for a heroin overdose and the hospital 
summary indicated existing intravenous sites were found upon 
examination.  His past medical history was negative for any 
major medical problems, previous hospitalizations, or 
surgeries.  Laboratory findings were negative for evidence of 
hepatitis C.  

Other post-service evidence includes private clinical records 
which confirm that the veteran has had a diagnosis of 
hepatitis C since 1993.  See Medical Records from the Texas 
Department of Criminal Justice (November 2001).

Of some significance is a September 2001 medical opinion from 
a VA examiner who concluded that based on an initial 
evaluation, the veteran's most prevailing risk factor for 
hepatitis C was his service in Southeast Asia as a medic with 
frequent unprotected contact with blood.  The examiner did 
not refer to the veteran's history of IV drug use at all.  
Rather this opinion appears to be based largely upon the 
veteran's description of events that he claims occurred in 
during service - events that are not documented and which VA 
is not able to confirm through any other means.  

The remaining evidence includes an August 2005 VA examination 
report.  The examiner reviewed the claims file in its 
entirety, and provided a detailed history including the 
veteran's treatment for infectious hepatitis A in 1976 with a 
complete recovery; his diagnosis of hepatitis C in 1993 
following a documented heroin overdose and stroke in 1991; 
his diagnosis of Hepatitis B; and risk factors including 
tattoos and IV drug use, documented to have started in 1972.  
The examiner stated that despite the veteran's history as a 
medic during service, there were no treatment records 
indicating blood exposure or accidental needle sticks while 
in service.  He concluded that the hepatitis C was less 
likely as not caused by or a result of in-service risk 
factors, i.e. exposure to bodily fluids, but rather was most 
likely related to IV drug use.  This medical opinion rests 
with the one objectively documented and repeated activity 
giving rise to the risk of hepatitis C exposure, that is, 
intravenous drug use.  

In this case, greater probative weight is placed on (1) the 
veteran's SMRs which are entirely negative for complaints, 
findings or treatment for symptoms of hepatitis C; (2) the 
significant post-service risk factor of IV heroin use; and 
(3) the 2005 VA medical opinion, based on a review of the 
veteran's claims file, concluding that the most likely source 
of hepatitis C infection is the veteran's IV drug abuse.  
Owens v. Brown, 7 Vet. App. 429 (1995) (Opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

Although the 2001 VA medical opinion supports the veteran's 
contention that he contracted hepatitis C as a result of his 
military duties as a medic, it does not appear that the 
examiner considered all of the relevant evidence concerning 
this appeal, particularly the veteran's longstanding history 
of IV drug abuse.  Instead this opinion is based upon 
consideration of an inaccurate and/or incomplete history 
provided by the veteran without probative supporting 
rationale.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993) (a diagnosis and purported relationship to service is 
only as good and credible as the history on which it is 
predicated).  While not discounted entirely, the 2001 opinion 
is entitled to minimal, if any, probative weight in the face 
of the remaining evidentiary record.  On the other hand, the 
2005 VA examiner, after reviewing the claims file (which at 
that point included the 2001 opinion), concluded that the 
most likely source of hepatitis C was the veteran's clearly 
documented IV drug abuse.  

The Board also acknowledges that the 2005 VA examination 
report appears to confirm that the veteran obtained a tattoo 
during service, which is another possible risk factor for 
hepatitis.  However, even accepting this risk factor, the 
preponderance of the evidence is still against the claim.  
Again the overwhelming evidence clearly documents that the 
risk activity for hepatitis C exposure is the veteran's 
repeated intravenous drug use so the Board is unable to find 
that the only possibility of hepatitis exposure is a tattoo 
during military service.  Also to the extent that any in-
service drug use is asserted as a potential cause of 
hepatitis infection, a disease resulting from the abuse of 
drugs in service may not be considered to have been incurred 
in the line of duty, thereby precluding entitlement to direct 
service connection, including for any resulting infections.  
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(d) 
(2007).  

The Board has also considered the veteran's statements that 
his hepatitis C is the result of active service or incidents 
during service.  Although he is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury.)  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).  


2.  PTSD

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change in criteria from an objective "would 
evoke . . . in almost anyone" standard in assessing whether 
a stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Hence, the Court noted that a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).  

In this case, the record contains evidence favorable to the 
veteran's claim in the form of clinical records from a state 
correctional facility, showing he received periodic 
evaluation and treatment for PTSD symptoms per his history.  
Read in isolation, this evidence could be construed as 
supporting the veteran's contention that he currently has 
PTSD.  

However, the competent evidence does not show that the 
veteran engaged in combat with an enemy force or that he ever 
served in Vietnam.  His awards and decorations do not include 
any indication of combat status, and there is no other 
objective evidence of record, which indicates that he, 
participated in combat.  In fact, he has consistently 
asserted that he had no actual combat but rather his duties 
as a medic were traumatic.  

In multiple statements submitted with his claim, the veteran 
identified events which he considered to be the precipitating 
cause of his claimed PTSD.  He states that as a medic he 
witnessed multiple injuries and casualties while working at 
the infirmary, but did not provide much in the way of 
details.  He was disturbed in particular by the deaths of 
young men due to heroine overdoses.  He also reported that on 
another occasion several Thai guards were killed in an 
accident and he had to move the bodies to morgue.  

Since combat status has not been established, the veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, none 
of the alleged incidents is mentioned in the veteran's 
service records and they have not been reported in sufficient 
detail to be verified.  In fact, in a November 2006 VA 
memorandum, the RO determined that information required to 
verify the stressful events described by the veteran was 
insufficient to send to JSRRC and/or insufficient to research 
the case for a Marine Corps record.  The veteran has not 
furnished any additional details and without such 
information, VA cannot attempt to verify the events.  See 
38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
In the absence of any more specific information, it is clear 
that any attempt on the part of VA to verify the alleged 
incident in service would be an exercise in futility.  

The Board acknowledges the veteran's contention that his 
failure to report for his September 2005 VA examination was 
due to his current incarceration as well as Hurricane Rita.  
Nonetheless, he is not prejudiced in this case despite the 
RO's failure to reschedule him.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  The Board 
has already acknowledged that the evidentiary record reveals 
a diagnosis of PTSD.  Therefore, the evidence of record is 
sufficient to make a decision in this case and VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a current disability and 
an indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

The Board would like to point out however, that where PTSD is 
shown as a diagnosis in these records, such is based upon 
vague and general reference to symptoms without specific 
discussion of the DSM-IV criteria, and without any indication 
that specific stressor history was reviewed as part of the 
basis for the diagnosis.  Accordingly, the Board does not 
presume that the diagnosis was made in accord with DSM-IV.  
Cohen at 140.  Thus, the Board assigns minimal, if any, 
probative weight to the treatment records.  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information given, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in December 2002, November 2004, and 
November 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claims, and the effect of 
this duty upon his claims.  The 2002 and 2004 letters 
predated the February 2003 and October 2005 rating decisions.  
See also November 2006 rating decision and subsequent 
November 2006 supplemental statement of the case.

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, such matters are moot.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


